FILED
                            NOT FOR PUBLICATION                             FEB 24 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ALFRED J. BIANCO, as Plan                        No. 03-35431
Administrator to the Estate of Gaston &
Snow,                                            D.C. Nos. CV-02-00142-BLW
                                                           CV-02-094
              Plaintiff - Appellee,                        CV-02-095

       v.

ROLLE NEWTON & COMPANY,                          MEMORANDUM *
Trustee of the Coastal Foreign Security
Trust,

              Defendant - Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                 B. Lynn Winmill, Chief District Judge, Presiding

                      Submitted November 2, 2009 **
                             Portland, Oregon
Before: FISHER and PAEZ, Circuit Judges, and MOSKOWITZ, District Judge.***




        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
        The panel unanimously finds this case suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
        ***
          The Honorable Barry Ted Moskowitz, United States District Judge for
the Southern District of California, sitting by designation.
      Rolle Newton & Company (“Rolle Newton”) appeals an order by the district

court granting summary judgment in favor of Pana-Tek, Inc. (“Pana-Tek”) and

denying Rolle Newton’s cross motion for summary judgment. We review an order

granting summary judgment de novo, Universal Health Servs., Inc. v. Thompson,

363 F.3d 1013, 1019 (9th Cir. 2004), and a finding concerning joinder for abuse of

discretion. Disabled Rights Action Comm. v. Las Vegas Events, Inc., 375 F.3d
861, 879 (9th Cir. 2004). We affirm.

      We have jurisdiction over this appeal because Rolle Newton’s notice of

appeal became effective after the district judge denied its motion for

reconsideration. Fed. R. App. P. 4(a)(4)(B)(i). Pana-Tek’s subsequently filed

motion for an order supplementing the order on reconsideration did not affect this

court’s jurisdiction. See id.

      Any rights Rolle Newton may have claimed were extinguished upon Pana-

Tek’s purchase of the properties at the Marshal’s sale. A judgment against the

initial owners of White Arrow Ranch and Devil’s Corral was perfected and

recorded prior to the conveyances at issue. Rolle Newton’s claim to ownership

results from a post-judgment chain of conveyances and is subject to the judgment

lien. See First Nat’l Bank of Lewiston v. Hays, 61 P. 287, 288 (Idaho 1900); see




                                          2
also Fulton v. Duro, 687 P.2d 1367, 1372-73 (Idaho Ct. App. 1984), aff’d 700 P.2d
14 (Idaho 1985).

      Rolle Newton has no standing to challenge Pana-Tek’s water rights at White

Arrow Ranch and Devil’s Corral. If, as Rolle Newton argues, the water rights were

severed prior to recording of the judgment liens, then transfers to Rolle Newton did

not include those rights. If the water rights were not severed, then they were

subject to the judgment lien and were conveyed to Pana-Tek at the Marshal’s sale.

Rolle Newton is thus a third party to any dispute concerning the water rights and

lacks standing. See, e.g., Serena v. Mock, 547 F.3d 1051, 1054 (9th Cir. 2008).

      The district court acted within its discretion in finding that Pana-Tek joined

all interested parties. Under Idaho law, a trust is not a separate legal entity, see

Indian Springs, LLC v. Indian Springs Land Inv., LLC, 215 P.3d 457, 464 (Idaho

2009), so Pana-Tek properly named the trustees in their official capacity, rather

than individual trusts. Moreover, Meglon Domestic Non Grantor Trust does not

retain an interest in the judgment.

      AFFIRMED.




                                            3